DETAILED ACTION

Summary
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Applicant arguments and claim amendments filed on July 6, 2021 have been entered into the file. Currently, claims 1-9 and 11-14 are amended and claim 10 is cancelled, resulting in claims 1-9 and 11-14 pending for examination.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 14 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 14 was amended to recite the limitation “a material capable of reflecting sound waves arranged on said portable body so as to create a recognizable sonar pattern where said material is capable of reflecting specific audible or higher-frequency sound emitted from the detection system, wherein said detection system is a sonar system”. This limitation is not supported by the instant specification. Page 1 of the specification describes a detection system as including at least one of an imaging system, and/or an audio sensor system. An audio sensor 
With respect to the sonar pattern, the instant specification states on page 10 at line 19 that a sonar pattern is a pattern structured to reflect sound waves and the use of a sonar material at page 16, line 19. There is no disclosure in the instant specification of the material being capable of reflecting specific
Therefore, the new limitation “a material capable of reflecting sound waves arranged on said portable body so as to create a recognizable sonar pattern where said material is capable of reflecting specific audible or higher-frequency sound emitted from the detection system, wherein said detection system is a sonar system” is not supported by the instant specification.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 and 11-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “a portable article recognized by a detection system” in lines 1-2 and “further wherein said detection system is an automated detection system” in line 6. The limitation is indefinite because “recognized by a detection system” is intended use in the preamble. A preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone. See MPEP 2111.02.
In the instant case, it is unclear whether the ability to be recognized by a detection system where the detection system is further limited to be an automated detection system provides structure to the portable body other than that which is already recited in the claim. The instant specification does not appear to provide any details as to the structure required for the portable 
Claims 2-9 and 11-14 are rejected based on their dependency from claim 1, rejected above.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.







Claim(s) 1-2, 6-8, 11-12, and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fonte (US 2016/0015102)1.
With respect to claims 1-2 and 6-8, Fonte teaches high visibility apparel (portable body) (paragraph [0001]). The visibility system 10 comprises LEDs 14, switch 18, a power source 16, and electrical connections 20 (paragraph [0015]). In FIGS. 2 and 7, LEDs 14 are arranged in three triangular clusters (number of patterns/detectable pattern/illuminated pattern/collective pattern) (paragraph [0016]; FIGS. 2, 7). The first and second clusters are located at the widest points of the shoulders, to maximize their distance from each other (paragraph [0016]; FIGS. 2, 7). The first and second clusters are highly visible in order to quickly grab the attention of passing motorists (paragraph [0016]; FIGS. 2, 7). The two shoulder 12, and will appear to converge as the motorist moves away from garment 12 (orienting pattern) (paragraph [0016]; FIGS. 2, 7). This optical effect allows the motorist to quickly assess the relative speed, direction, and distance of the wearer (paragraph [0016]; FIGS. 2, 7). The switch 18 may be a simple on/off switch (actuated) (paragraph [0018]). As seen in FIG. 2, the pattern represents an x-axis and a y-axis.

    PNG
    media_image1.png
    282
    351
    media_image1.png
    Greyscale

Fonte further teaches the third LED cluster (identifier) identifies the wearer (paragraph [0017]). This visible identification provided by the third LED cluster (identifier) allows motorists to modify their behavior based on the wearer’s presumed behavior, further enhancing safety (paragraph [0017]). For example, the third cluster (identifier) is a triangle identifying the wearer as a bicyclist (paragraph [0017]).
The recitation "recognized by a detection system" in claim 1 has not been given patentable weight because it is a recitation of intended use that occurs in the preamble.  A preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone.  See MPEP 2111.02. Additionally, further limitation of the detection system has not 

It is noted that the instant specification provides definitions for multiple words/phrases used in the claims. The relevant definitions will be reproduced herewith for convenience.
Page 2, lines 23-24 of the instant specification defines “detection system” as any system used to detect the environment.
Page 8, lines 10-13 of the instant specification defines “portable body” as a construct that is structured to be worn by a user or coupled to a vehicle.
Page 7, lines 8-9 of the instant specification defines “number” as one or an integer greater than one. Thus, for example, a “number of elements” means one elements or a plurality of elements. Therefore in claim 1 “a number of patterns” is being interpreted as one pattern or a plurality of patterns.
Page 9, lines 8-11 of the instant specification defines “pattern” as an indicia that performs a function in relation to the element and/or substrate upon which, or in which, the pattern is disposed.
Page 10, lines 1-5 of the instant specification defines “detectable pattern” as a pattern made from a material that is specifically structured to be, and is, detectable by a detection system or which includes a design/configuration that is not found naturally and is therefore detectable by a detection system. Further, a “detectable pattern” means a pattern structured to generate i.e., position and speed/velocity) of the pattern. Fonte teaches the first and second clusters are highly visible in order to quickly grab the attention of passing motorists that appear to diverge as the motorist approaches garment 12, and will appear to converge as the motorist moves away from garment 12 (paragraph [0016]; FIGS. 2, 7), therefore Fonte teaches a pattern structured to generate information related to position.
Page 10, lines 28-31 of the instant specification defines “orienting” pattern as a pattern that includes or provides information that a detection system uses to determine “characters of construct” upon which the orienting pattern is disposed. “Characters of construct” is defined in the same location as meaning an of orientation, position, direction, and speed. Fonte teaches the first and second clusters are highly visible in order to quickly grab the attention of passing motorists that appear to diverge as the motorist approaches garment 12, and will appear to converge as the motorist moves away from garment 12 (paragraph [0016]; FIGS. 2, 7), therefore Fonte teaches a pattern structured to generate information related to position.
Page 12, lines 9-10 of the instant specification defines “illuminated” pattern as a pattern that emits light, i.e., wherein the light is not a reflected wave.
Page 11, lines 11-13 of the instant specification defines a “collective” pattern as a pattern that includes a plurality of smaller patterns, wherein the smaller patterns are structured to be detected by different types of sensors. As discussed above, Fonte teaches both an orienting pattern and an illuminated pattern, and thus teaches a collective pattern.
Page 14, lines 3-9 of the instant specification defines a “collaborative” configuration for the patterns in the “collective” pattern as the pattern includes a selected number of patterns of selected sizes which are disposed at locations structured to provide an enhanced amount of usable information to a detection system. “An enhanced amount of usable information” means 12, and will appear to converge as the motorist moves away from garment 12 (orienting pattern) (paragraph [0016]; FIGS. 2, 7). This optical effect allows the motorist to quickly assess the relative speed, direction, and distance of the wearer (paragraph [0016]; FIGS. 2, 7). Therefore Font teaches a collaborative configuration.
Page 14, lines 10-13 of the instant specification defines “identifier” as a pattern that is structured to be, and is, associated with a specific set of characteristics that are generally unique and which are associated with the nature of the object having the “identifier”. Fonte teaches the third LED cluster (identifier) identifies the wearer (paragraph [0017]), and therefore is an identifier based on the definition provided in the instant specification.

With respect to claim 11, Fonte teaches all the limitations of claim 1 above. Fonte further teaches the two shoulder clusters will appear to diverge as the motorist approaches garment 12, and will appear to converge as the motorist moves away from garment 12 (orienting pattern) (paragraph [0016]; FIGS. 2, 7). This optical effect allows the motorist to quickly assess the relative speed, direction, and distance of the wearer (paragraph [0016]; FIGS. 2, 7).
Page 13, lines 24-26 of the instant specification defines “productive” location(s) for a pattern disposed on a portable body as that the pattern is disposed at a location or locations structure to provide a substantial amount of usable information to a detection system. Since Fonte teaches the shoulder clusters provide information such as relative speed, direction, and distance of the wearer (i.e., the pattern provides a substantial amount of usable information to a 

With respect to claim 12, Fonte teaches all the limitations of claim 1 above. Fonte further teaches the high visibility garment may be a shirt, jacket, vest, performance clothing, etc (paragraphs [0021], [0023]-[0024]; FIGS. 1, 7-8).
Page 8, lines 14-16 of the instant specification defines “apparel” as garments structured to be worn by a human.

With respect to claim 14, Fonte teaches all the limitations of claim 1 above. The definition of “sonar” is a method or system for detecting or locating underwater objects using sound, in which pulses of audible or higher frequency sound are emitted, and any sound waves reflected by an object are detected to reveal the object’s presence, or measured to determine its nature, position, or speed (“Sonar”; oed.com). Therefore, all objects inherently have sonar patterns, including the shirt, jacket, vest, performance clothing, etc of Fonte (paragraphs [0021], [0023]-[0024]; FIGS. 1, 7-8).
As discussed in the rejection of claim 1 above, the detecting system is intended use that occurs in the preamble, and further limitation of the detection system has not been given patentable weight because the claim is directed to a portable article, not a detection system. It is reasonable to presume the portable article of Fonte is a material capable of reflecting specific audio or high-frequency sound emitted from the detection system where the detection system is a .

Claim(s) 1-2, 11-12, and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by King (US 2010/0108247)2.
With respect to claims 1-2, King teaches an improved retro reflective textile fabric (portably body) employing micro glass bead lenses engaged in random directions (number of patterns/detectable pattern) for improved performance (paragraph [0003]). The device and method employs a unique process to achieve a reflective material with enhanced reflective qualities from multiple angles which meets and exceeds safety standards (paragraph [0029]). By employing a sprinkled positioning the glass beads are in positions facing a variety of directions, which enhances the user’s visibility to third parties by providing a wide observation angle due to the wide angles of reflection provided by the lenses (paragraph [0033]). The glass bead lenses can be applied on the substrate or garment in any graphic pattern or type of indicia (paragraph [0047]). This allows for the positioning of reflective lettering, figures, patterns, or any other graphic which may be desirable (identifier) (paragraph [0047]).
The recitation "recognized by a detection system" in claim 1 has not been given patentable weight because it is a recitation of intended use that occurs in the preamble.  A preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone.  See MPEP 2111.02. Additionally, further limitation of the detection system has not been given patentable weight because the claim is directed to a portable article, not a detection system. It is reasonable to presume the portable article of King is detectable by an automated 

It is noted that the instant specification provides definitions for multiple words/phrases used in the claims. The relevant definitions will be reproduced herewith for convenience.
Page 3, lines 18-27 defines “structured to [verb]” as the identified element or assembly has a structure that is shaped, sized, disposed, coupled and/or configured to perform the identified verb.
Page 2, lines 23-24 of the instant specification defines “detection system” as any system used to detect the environment.
Page 8, lines 10-13 of the instant specification defines “portable body” as a construct that is structured to be worn by a user or coupled to a vehicle.
Page 7, lines 8-9 of the instant specification defines “number” as one or an integer greater than one. Thus, for example, a “number of elements” means one elements or a plurality of elements. Therefore in claim 1 “a number of patterns” is being interpreted as one pattern or a plurality of patterns.
Page 9, lines 8-11 of the instant specification defines “pattern” as an indicia that performs a function in relation to the element and/or substrate upon which, or in which, the pattern is disposed.
Page 14, lines 10-13 of the instant specification defines “identifier” as a pattern that is structured to be, and is, associated with a specific set of characteristics that are generally unique and which are associated with the nature of the object having the “identifier”. King teaches the positioning of reflective lettering, figures, patterns, or any other graphic which may be desirable 

With respect to claim 11, King teaches all the limitations of claim 1 above. King further teaches by employing a sprinkled positioning the glass beads are in positions facing a variety of directions, which enhances the user’s visibility to third parties by providing a wide observation angle due to the wide angles of reflection provided by the lenses (paragraph [0033]).
Page 13, lines 24-26 of the instant specification defines “productive” location(s) for a pattern disposed on a portable body as that the pattern is disposed at a location or locations structure to provide a substantial amount of usable information to a detection system. Since King teaches the glass beads enhance the user’s visibility to third parties (i.e., the pattern provides a substantial amount of usable information to a detection system), the glass beads are necessarily disposed at productive locations.

With respect to claim 12, King teaches all the limitations of claim 1 above. King further teaches the garment includes a vest and a shirt (paragraphs [0064]-[0065]; FIGs. 6-7).
Page 8, lines 14-16 of the instant specification defines “apparel” as garments structured to be worn by a human.

With respect to claim 14, King teaches all the limitations of claim 1 above. The definition of “sonar” is a method or system for detecting or locating underwater objects using sound, in which pulses of audible or higher frequency sound are emitted, and any sound waves 
As discussed in the rejection of claim 1 above, the detecting system is intended use that occurs in the preamble, and further limitation of the detection system has not been given patentable weight because the claim is directed to a portable article, not a detection system. It is reasonable to presume the portable article of King is a material capable of reflecting specific audio or high-frequency sound emitted from the detection system where the detection system is a sonar system due the similarities in patterns of King and the instant invention. Therefore King teaches all the structure of claim 14.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fonte (US 2016/0015102)3 as applied to claim 1 above, and further in view of Auer (DE 102009021851)1,4.
With respect to claims 3-5, Fonte teaches all the limitations of claim 1 above.
Fonte is silent as to the number of patterns including a number of detectable patterns, said detectable pattern including a radar detectable pattern, said radar detectable pattern including a material selected from the group consisting of a retroreflective material and a metallic thread, and said radar detectable pattern being actuated.
Auer teaches a radar-reflecting reflector for detecting an object on a roadway by means of radar beams emitted by a radar location device (paragraph [0001]). The reflector is arranged on or in clothing and/or protective clothing (paragraph [0019]). The reflector is formed from a plurality of spaced apart individual elements 7 (radar detectable pattern) made of a conductive material (paragraph [0024]; FIG. 2). Auer further teaches the individual elements 7 are formed from a metallic material (metallic thread), such as tine foil strips or metallically vapor-disposed actuated) (paragraph [0021]).
Since both Fonte and Auer teach clothing which assist in visibility of the wearer, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the garment of Fonte to include a radar reflective device formed from a metallic material such as tine foil or metallically vapor-disposed glass fibers in order to allow the garment to be detected by a radar detection device.

Claims 9 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fonte (US 2016/0015102)5 as applied to claim 1 above, and further in view of Bordeaux (US 2004/0255359)1.
With respect to claim 9, Fonte teaches all the limitations of claim 1 above.
Fonte is silent as to said number of patterns including a number of detectable patterns, said number of detectable patterns including a three dimensional pattern, and said three dimensional pattern including an enhanced three dimensional pattern.
Bordeaux teaches a safety garment that further increases the ability of the wearer to be more visible by utilizing body motion of the wearer and air movement past the wearer (paragraph [0007]). The safety garment has a garment portion and at least one panel portion three dimensional pattern/enhanced three dimensional pattern) (paragraph [0008]). Each reflective panel portion moves in a swaying motion as air moves past the reflective panel portion (paragraph [0009]). As cyclist 10 rides bicycle 102, air moving past cyclist 101 causes reflective panels 103 and 104 to generally move in a manner similar to a flag flapping in the breeze (paragraph [0019]). In the presence of low ambient light conditions and/or when a light, such as a headlight of a vehicle, is directed upon panels 103 and 104, the flapping reflects light in a flashing manner and thereby makes cyclist 101 more visible (enhanced three dimensional pattern) (paragraph [0019]).
Since both Fonte and Bordeaux teach clothing which assist in visibility of the wearer, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the garment of Fonte to include a panel portion can be reflective, have a fluorescent pigment, and/or include a luminescent pigment which moves in a swaying motion as air moves past in order to make cyclists more visible.
Page 12, lines 17-21 of the instant specification defines “three dimensional” pattern as a pattern structured to provide a detection system with data structured to assist in determining any, or all, of the distance, orientation, rotation, speed, direction, velocity of the element upon/in which the pattern is disposed. Further a “3D” pattern means a pattern structured to reflect a wave regardless of orientation. As discussed above, the reflective panel of Bordeaux moves and flaps like a flag, therefore, due to its constant movement, it is able to reflect a wave regardless of orientation.
Page 13, lines 12-14 of the instant specification defines “enhanced three dimensional” pattern as structured so as to have an increased reflectivity in motion compared to when the 

With respect to claim 13, Fonte teaches all the limitations of claim 1 above. Fonte further teaches the high visibility garment may be a shirt, jacket, vest, performance clothing, etc (paragraphs [0021], [0023]-[0024]; FIGS. 1, 7-8).
Fonte is silent as to the portable body being an accessory.
Bordeaux further teaches the garment portion of the safety garment can be a shirt, a vest, a jacket, a coat, a pair of shorts or a pair of pants (paragraph [0008]) or a safety backpack (accessory) that includes a backpack portion and at least one reflective panel portion.
Since both Fonte and Bordeaux teach clothing which assist in visibility of the wearer, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have made the high visibility garment of Fonte into a backpack (accessory) because it is known in the art that high visibility materials may be used in clothing as well as backpacks with predictable results of high visibility. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See MPEP 2143(I)(B).


Claims 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over King (US 2010/0108247)6 as applied to claim 1 above, and further in view of Auer (DE 102009021851)1,7.
With respect to claims 3-5, King teaches all the limitations of claim 1 above.
King is silent as to the number of patterns including a number of detectable patterns, said detectable pattern including a radar detectable pattern, said radar detectable pattern including a material selected from the group consisting of a retroreflective material and a metallic thread, and said radar detectable pattern being actuated.
Auer teaches a radar-reflecting reflector for detecting an object on a roadway by means of radar beams emitted by a radar location device (paragraph [0001]). The reflector is arranged on or in clothing and/or protective clothing (paragraph [0019]). The reflector is formed from a plurality of spaced apart individual elements 7 (radar detectable pattern) made of a conductive material (paragraph [0024]; FIG. 2). Auer further teaches the individual elements 7 are formed from a metallic material (metallic thread), such as tine foil strips or metallically vapor-disposed glass fibers (paragraph [0024]). The individual elements 7 are thread-shaped and can be knitted or woven into a base fabric (paragraphs [0028]-[0030]). Auer further teaches a vehicle equipped with a radar location device is arranged on the roadway (paragraph [0020]). Radar beams are emitted from this radar device (paragraph [0020]). By arranging the radar reflective reflector on an object, an effective reflective surface of the object is increased and reflects the radar beams back to the radar location device (actuated) (paragraph [0021]).
Since both King and Auer teach clothing which assist in visibility of the wearer, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the garment of King to include a radar reflective device formed from a metallic material such as tine foil or metallically vapor-disposed glass fibers in order to allow the garment to be detected by a radar detection device.

Claims 9 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over King (US 2010/0108247)8 as applied to claim 1 above, and further in view of Bordeaux (US 2004/0255359)1.
With respect to claim 9, King teaches all the limitations of claim 1 above.
King is silent as to said number of patterns including a number of detectable patterns, said number of detectable patterns including a three dimensional pattern, and said three dimensional pattern including an enhanced three dimensional pattern.
Bordeaux teaches a safety garment that further increases the ability of the wearer to be more visible by utilizing body motion of the wearer and air movement past the wearer (paragraph [0007]). The safety garment has a garment portion and at least one panel portion (paragraph [0008]). The panel portion can be reflective, have a fluorescent pigment, and/or include a luminescent pigment (three dimensional pattern/enhanced three dimensional pattern) (paragraph [0008]). Each reflective panel portion moves in a swaying motion as air moves past the reflective panel portion (paragraph [0009]). As cyclist 10 rides bicycle 102, air moving past cyclist 101 causes reflective panels 103 and 104 to generally move in a manner similar to a flag flapping in the breeze (paragraph [0019]). In the presence of low ambient light conditions and/or when a light, such as a headlight of a vehicle, is directed upon panels 103 and 104, the flapping reflects light in a flashing manner and thereby makes cyclist 101 more visible (enhanced three dimensional pattern) (paragraph [0019]).
Since both King and Bordeaux teach clothing which assist in visibility of the wearer, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the garment of King to include a panel portion can be reflective, have a fluorescent pigment, and/or include a luminescent pigment which moves in a swaying motion as air moves past in order to make cyclists more visible.
Page 12, lines 17-21 of the instant specification defines “three dimensional” pattern as a pattern structured to provide a detection system with data structured to assist in determining any, or all, of the distance, orientation, rotation, speed, direction, velocity of the element upon/in which the pattern is disposed. Further a “3D” pattern means a pattern structured to reflect a wave regardless of orientation. As discussed above, the reflective panel of Bordeaux moves and flaps like a flag, therefore, due to its constant movement, it is able to reflect a wave regardless of orientation.
Page 13, lines 12-14 of the instant specification defines “enhanced three dimensional” pattern as structured so as to have an increased reflectivity in motion compared to when the “three dimensional” pattern is not in motion. As discussed above, Bordeaux teaches that the flapping of the panels reflects light in a flashing manner and thereby makes cyclist 101 more visible (paragraph [0019]).

With respect to claim 13, King teaches all the limitations of claim 1 above. King further teaches the garment includes a vest and a shirt (paragraphs [0064]-[0065]; FIGs. 6-7).
King is silent as to the portable body being an accessory.
Bordeaux further teaches the garment portion of the safety garment can be a shirt, a vest, a jacket, a coat, a pair of shorts or a pair of pants (paragraph [0008]) or a safety backpack (accessory) that includes a backpack portion and at least one reflective panel portion.
Since both King and Bordeaux teach clothing which assist in visibility of the wearer, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have made the high visibility garment of King into a backpack (accessory) because it is known in the art that high visibility materials may be used in clothing as well as backpacks with predictable results of high visibility. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See MPEP 2143(I)(B).

Response to Arguments
Response – Drawings
The objections to the drawings have been overcome by Applicant’s amendments to the specification in the response received on July 6, 2021.

Response – Claim Rejections 35 USC §112
The rejections of claims 1-14 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention, are overcome by Applicants amendments to the claims in the response filed July 6, 2021.
In light of the amendments to the claims new rejections of claim 14 under 35 U.S.C. 112(a) and claims 1-9 and 11-14 under 35 U.S.C. 112(b) have been applied above.

Response – Claim Rejections 35 USC §102 and 103
The rejections of:
claim(s) 1-5 and 11-14 under 35 U.S.C. 102(a)(1) as being anticipated by Auer (DE 102009021851);
claim(s) 1-2, 6, and 11-14 under 35 U.S.C. 102(a)(1) as being anticipated by Dance (US 5946721);
claim(s) 1-2, 7, and 11-14 under 35 U.S.C. 102(a)(1) as being anticipated by Timmerberg (US 2014/0268839);
claim(s) 1-2, 9, and 11-14 under 35 U.S.C. 102(a)(1) as being anticipated by Bordeaux (US 2004/0255359); and
claim 8 is/are rejected under 35 U.S.C. 103 over Bordeaux (US 2004/0255359) as applied to claim 1 above, and further in view of Auer (DE 102009021851)
have been withdrawn in light of the amendments to the claims filed July 6, 2021.

Applicant's arguments filed July 6, 2021 have been fully considered but they are not persuasive.

On pages 8-9 and 10 Applicant submits that neither Fonte nor King teach, suggest or infer that an automated detection system may be used to detect a number of patterns disposed on a portable body, such as a shirt.
The Examiner respectfully disagrees. The recitation "recognized by a detection system" in claim 1 has not been given patentable weight because it is a recitation of intended use that occurs in the preamble.  A preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone.  See MPEP 2111.02. Additionally, further limitation of the detection system has not been given patentable weight because the claim is directed to a portable article, not a detection system. It is reasonable to presume the portable article of Fonte or King is detectable by an automated detection system due the similarities in patterns of Fonte or King and the instant invention. Therefore Fonte and King teaches all the structure of claim 1.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Larissa Rowe Emrich whose telephone number is (571)272-2506.  The examiner can normally be reached on Monday - Friday, 7:30am - 4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




LARISSA ROWE EMRICH
Examiner
Art Unit 1789



/LARISSA ROWE EMRICH/Examiner, Art Unit 1789                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Previously presented
        2 Previously presented
        3 Previously presented
        4 Machine translation used as reference
        5 Previously presented
        6 Previously presented
        7 Machine translation used as reference
        8 Previously presented